Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2020, 8/17/2021 and 2/14/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving an order from a user for a pickup from a physical store during a selected time slot of a selected date; after items for the order have been picked and assembled at the physical store, sending a notification to the user that the order is ready to be picked up by the user; receiving a check-in message from the user; adding the order to a queue of assembled checked-in orders for the physical store; determining an estimated arrival 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitations done by a human using generic computer components under certain methods of organizing human activity (business relations and sales activities). That is, other than reciting “processors” and “non-transitory computer readable media” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “training”, “receiving”, “sending”, “receiving”, “adding”, “determining”, “generating” and “sending” in the context of this claim encompasses the user to manually determine an order ready for pick-up and add the items to a queue in order to determine the estimated time of arrival for the items. 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements- a “processor”, “machine learning model”, “mobile device” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying items and determining what should be presented to a user) such that it amounts no 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 11 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-10 and 12-20, further describe the identified abstract idea. In addition, the limitations of claims 2-10, 12-18 and 20 define how the item is assembled and adding to a queue which further describes the abstract idea. The generic computer component of claim 19 (machine learning model) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628